Per curiam.
On October 27, 1995, this Court accepted the petition for voluntary discipline of Thomas R. McFarland and suspended him indefinitely, and for a minimum of nine months, with conditions for reinstatement, for his admitted violations of Standards 61 (failure to promptly notify a client of the receipt of client funds or properly deliver the same), 63 (failure to maintain complete records of client funds and to account to client) and 68 (failure to respond to State Bar disciplinary authorities) of Bar Rule 4-102 (d). In the Matter of Thomas R. McFarland, 265 Ga. 799 (463 SE2d 111) (1995). McFarland petitioned the review panel, in accordance with this Court’s order, to review the record in this case. The review panel found that McFarland had complied with the conditions for his reinstatement established by this Court, and recommends that McFarland’s suspension be lifted and that he be reinstated to the practice of law in this state.
We agree with the review panel that McFarland has complied with the conditions for reinstatement set forth in our previous order in this case. Accordingly, McFarland’s suspension is lifted and he is reinstated to the practice of law in this state.

Reinstated.


All the Justices concur.